DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-18 are pending. 
Claims 11-18 are new claims 
This is a final office action with respect to Applicant’s amendments filed 2/26/2021.
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. The rejections are maintained. 

Applicant argues on page 9

The features find support in at least the non-limiting description in page 24, lines 3-21, of the specification of the instant application. Applicant respectfully submits that the claim as a whole integrates any alleged abstract idea the Office might consider to exist into a practical application. One of ordinary skill in the art would understand that it is very useful and practical to provide a worker management device and a machine learning device that automatically detect statuses such as work situations and skill levels of workers, whereby measures such as securing the safety of the workers and evaluating the performances and improving the skills of the workers can be realized easily, see the non-limiting description I page 4, line 23, to page 5, line 3, of the specification of the instant application.

Examiner respectfully disagrees. 

The Applicant has not provided adequate reasoning as to why the claims are integrated into a practical application. The Applicant merely restates the amended claim language on page 9. Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the Applicant talks about the claimed invention automatically doing steps. However, examples that the courts have indicated may not be 
The claimed invention is merely automating the steps worker management. 

35 USC 103

	Applicant argues on page 10-13

	The Office appears to allege that "the image recognition process
system 140 in Au that identifies a person with goggles" corresponds to "a machine learning device configured to learn an estimate of a status of the worker in relation to an external state of the worker and a state of the manufacturing machine." However, PPE is not worn by the person in any relation to the state of the manufacturing machine.

	The image capture device 140 in Au captures an image of the individual who triggered the trigger device 120 to verify proper use of the PPE by the individual, and does not observe the manufacturing machine state data on the basis of data acquired from the equipment

	Examiner respectfully disagrees
	
Au teaches that information is received from the manufacturing machine itself as seen below
and data acquired from the manufacturing machine , respectively;  Manufacturing machine state information is also on the basis of data acquired from the machine itself which is seen by item 140 by way of triggering device. (See para 0024-by activation of the trigger device, thereby initiating the image recognition process at the entry to the work area. In another embodiment, the trigger device may take the form of an initiation device for a device (e.g., a piece of equipment in a work area). For example, the trigger device may comprise a power switch, authorization keypad, positioning handle, or the like on a device. In this embodiment, a trigger signal may be generated by the activation of the trigger device at the device. This embodiment may be useful in verifying proper use of the PPE for the particular device at the time the device is activated.)  This clearly shows that data is acquired from the manufacturing machine because a triggering device is part of the machine like a power switch, keypad, or handle etc. This will initiate image taking process that will receive data with respect to the worker, the PPE, and the machine since the worker is standing next to the machine with PPE (i.e. conditions the machine is being worked on). 

	Applicant’s arguments with respect to newly amended claims are moot with respect to new grounds of rejection. (See updated rejection below). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the December 16, 2014 §101 Examination Guidelines and July 30, 2015 update, located at: http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0), claims 1-18 are directed to the statutory category of a device. 
Regarding step 2A-1, Claims 1-8 recite a Judicial Exception. Exemplary independent claim 1 and similarly claim 7 recite the limitations 


    PNG
    media_image1.png
    365
    648
    media_image1.png
    Greyscale

Claim 4 and similarly claim 8 recite the limitations 

    PNG
    media_image2.png
    471
    669
    media_image2.png
    Greyscale


These limitations, as drafted, are a process that, under its broadest reasonable interpretations cover concepts of receiving/observing data as well as analyzing/learning data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. The claims also deal with managing/monitoring workers with respect to a factory which deals with certain methods of organizing human activity (business relations, behaviors, and managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components such device and the various units does not take the limitation out of the mental process and certain methods of organizing human activity grouping. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of device, state observation unit, learning unit, error calculation unit, label data acquisition unit, model updating unit, result output unit, and first/second learning unit. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.

	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 and 7 recite
Device, state observation unit, learning unit 
Claim 2 recites error calculation unit, model updating unit
Claim 3 recites label data acquisition unit 
Claim 4 and 8 recite device, state observation unit, learning unit, estimation result unit 
Claim 5 and 9 recite first and second learning unit 
Claims 6 and 10 recite first and second learning unit. 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in page 14-15.  
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3, 4, 7, 8, and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Au et al. (US20130282609A1) herein Au in further view of Seo et al. (Computer vision techniques for construction safety and health monitoring) herein Seo. 

Regarding claim 1 and similarly claim 7, Au teaches 
A machine learning device for learning an estimate of a status of a worker performing work on a manufacturing machine in a factory in relation to an external state of the worker and a state of the manufacturing machine, the machine learning device comprising: (See para 0007-In an embodiment, a personal protective equipment compliance system comprises a memory comprising a non-transitory, computer readable media, a processor, and an image recognition processing tool. The image recognition processing tool, when executed by the processor) (See para 0026- The image recognition process system 140 may comprise a set of instructions that may be implemented on a computer comprising a processing and a non-transitory computer readable medium acting as a memory. A computer and its associated equipment are described in more detail herein.) This shows a device. The device is a machine learning device because it uses machine learning techniques to determine worker and machine states with respect to machine/device in a factory. (See para 0021-The types of PPE may vary from one industry to another, and the PPE standards can vary within an industry depending on the particular work area in which the PPE is being used. For example, different locations within a work area can have different safe working practice standards so that a first location immediately surrounding a particular machine in a factory may have one set of PPE standards while a location outside of a specified distance from the machine may have a different set of PPE standards.)
The machine learning device corresponds to item 140 since this uses machine learning to determine status of the worker.  (See para 0026-The image recognition process system 140 may comprise a set of instructions that may be implemented on a computer comprising a processing and a non-transitory computer readable medium acting as a memory. A computer and its 140 to detect one or more features of the PPE and/or a person within the images. Suitable algorithms can include, but are not limited to, the background modeling/removal method, Canny imaging, Harris corner imaging, Shen-Castan edge detection, grey level segmentation, skeletonization, etc. Any of the algorithms may be used to process image data in a manner that identifies the visual features of an item of PPE and/or a person (e.g., eyes, head, arms, hands, and/or other body parts). Using the original image, any identified features, and/or any extracted portion of the image, various classification routines can be used to determine if one or more features are present in the images. For example, vector space classifier model and/or an adaptive learning algorithm (e.g., an adaboost algorithm) may be used to identify one or more features of a person and/or an item of PPE based on various classifiers.) This shows machine learning is done to determine status of working in relation to the external state of worker (i.e. anything related to what action worker is doing and/or what worker is wearing). The adaboost algorithm is a machine learning algorithm. 
This is also with respect to state of manufacturing machine because different machines have different rules for PPE (See para 0021- For example, different locations within a work area can have different safe working practice standards so that a first location immediately surrounding a particular machine in a factory may have one set of PPE standards while a location outside of a 

A worker management device for managing a worker performing work on a manufacturing machine in a factory (See para 0007-In an embodiment, a personal protective equipment compliance system comprises a memory comprising a non-transitory, computer readable media, a processor, and an image recognition processing tool. The image recognition processing tool, when executed by the processor) (See para 0026- The image recognition process system 140 may comprise a set of instructions that may be implemented on a computer comprising a processing and a non-transitory computer readable medium acting as a memory. A computer and its associated equipment are described in more detail herein.) This shows a device. The device manages workers working on a machine in a factory as seen here with respect to what equipment they are wearing. (See para 0007-The image recognition processing tool, when executed by the processor, configures the processor to receive a trigger signal from a trigger device, receive one or more images from an image capture device in response to receiving the trigger signal, detect one or more items of personal protective equipment within the one or more images, detect the 
The worker management device comprising a machine learning device configured to learn an estimate of a status of the worker in relation to an external state of the worker and a state of the manufacturing machine The machine learning device corresponds to item 140 since this uses machine learning to determines status of the worker.  (See para 0026-The image recognition process system 140 may comprise a set of instructions that may be implemented on a computer comprising a processing and a non-transitory computer readable medium acting as a memory. A computer and its associated equipment are described in more detail herein.)( See para 0027- Various image recognition 140 to detect one or more features of the PPE and/or a person within the images. Suitable algorithms can include, but are not limited to, the background modeling/removal method, Canny imaging, Harris corner imaging, Shen-Castan edge detection, grey level segmentation, skeletonization, etc. Any of the algorithms may be used to process image data in a manner that identifies the visual features of an item of PPE and/or a person (e.g., eyes, head, arms, hands, and/or other body parts). Using the original image, any identified features, and/or any extracted portion of the image, various classification routines can be used to determine if one or more features are present in the images. For example, vector space classifier model and/or an adaptive learning algorithm (e.g., an adaboost algorithm) may be used to identify one or more features of a person and/or an item of PPE based on various classifiers.) This shows machine learning is done to determine status of working in relation to the external state of worker (i.e. what PPE worker is wearing). This is also with respect to state of manufacturing machine because different machines have different rules for PPE (See para 0021- For example, different locations within a work area can have different safe working practice standards so that a first location immediately surrounding a particular machine in a factory may have one set of PPE standards while a location outside of a specified distance from the machine may have a different set of PPE standards.) In another interpretation, state of manufacturing machines means the mere fact the worker is at the machine and about to use. (See para 0024-In this embodiment, a trigger signal may be generated by the activation of 
the machine learning device including: a state observation unit configured to observe, as state variables representing a current state of an environment, worker external state data indicating the external state of the worker Item 140 also corresponds to state observation unit (See para 0024- In this embodiment, a trigger signal may be generated by the activation of the trigger device at the device. This embodiment may be useful in verifying proper use of the PPE for the particular device at the time the device is activated. In another embodiment, the trigger device may take the form of the image capture device 110 and a computer vision routine for change detection and person detection. In this embodiment, a trigger signal may be generated when a person is within the field of view of the image capture device 110) (See para 0031-The PPE analysis component 144 may be configured to analyze the image and/or an extracted portion of the image to identify the proper position/placement of the PPE and/or the use of the proper kind/type of PPE by the person. In an embodiment, the PPE analysis component may comprise a PPE positioning component 145 and/or a PPE identification component 146. ) This shows item 140 observes external state of worker because it is analyzing PPE the worker is wearing which relates to current state of environment. 
and manufacturing machine state data indicating the state of the manufacturing machine on the basis of image data acquired by photographing a work situation of the worker (See para 0024-by activation of the trigger device, thereby initiating the image recognition process at the entry to the work area. In another embodiment, the trigger device may take the form of an initiation device for a device (e.g., a piece of equipment in a work area). For example, the trigger device may comprise a power switch, authorization keypad, positioning handle, or the like on a device. In this embodiment, a trigger signal may be generated by the activation of the trigger device at the device. This embodiment may be useful in verifying proper use of the PPE for the particular device at the time the device is activated. In another embodiment, the trigger device may take the form of the image capture device 110 and a computer vision routine for change detection and person detection. In this embodiment, a trigger signal may be generated when a person is within the field of view of the image capture device 110.)(Para 0037-Returning to FIG. 1, the safety standards 152 may comprise information related to the PPE standards for a certain area and/or piece of equipment. The PPE standards may be used as a comparison against the PPE determined to be present by the image recognition system 140 during the analysis process. Similarly, the image references 153 may comprise information related to PPE references and/or background references for use with the image analysis process. These references, which may be in form of images, their extracted features or their statistical models, may be used for developing the image recognition system and/or for comparison with the PPE determined to be present by the image recognition system 140.) Examiner interprets this to mean item 140 observes the manufacturing machine state because it will know the machine is 
and data acquired from the manufacturing machine , respectively;  Manufacturing machine state information is also on the basis of data acquired from the machine itself which is seen by item 140 by way of triggering device. (See para 0024-by activation of the trigger device, thereby initiating the image recognition process at the entry to the work area. In another embodiment, the trigger device may take the form of an initiation device for a device (e.g., a piece of equipment in a work area). For example, the trigger device may comprise a power switch, authorization keypad, positioning handle, or the like on a device. In this embodiment, a trigger signal may be generated by the activation of the trigger device at the device. This embodiment may be useful in verifying proper use of the PPE for the particular device at the time the device is activated.) 

and a learning unit configured to learn the status of the worker by machine learning using at least the state variables wherein (See para 0027- Using the original image, any identified features, and/or any extracted portion of the image, various classification routines can be used to determine if one or more features are present in the images. For example, vector space classifier model and/or an adaptive learning algorithm (e.g., an adaboost algorithm) may be used to identify one or more features of a person and/or an item of PPE based on various 

Au teaches the functionally being performed by the state observation unit and learning unit as discussed above but does so with one unit (item 140) rather than the 2 units claimed.  However it is well settled that making elements separable does not convey a patentable distinction. In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)  It would have been obvious to have modified Au to have included where the functionality was performed by separate units because it would have provided a predictable result in performing the data processing using the 2 units. There is no unexpected results by performing the data processing steps using 2 units because the outcome would be the same.
Au further teaches the learning unit is configured to, in response to a plurality of learning cycles being executed based on the state variables (See para 
Even though Au talks about machine states, external state, and workers, it doesn’t teach correlations between them, however Seo teaches 

interpret correlations between statuses of the workers, and the worker external state data and the manufacturing machine state data. 
(See table 2) ((See section 2.1- First, the scene-based approach pertains to understanding and evaluating any potential risk in a static scene by inspecting the scene in a safety context. For instance, required information for analysis 

Au and Seo are analogous art because they are from the same problem solving area of workplace safety. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Au’s invention by incorporating the method of Seo because Au would be able to receive more data regarding safety conditions in a work environment as seen above. Having this data would allow better understanding of what is happening in the field and address any hazardous conditions that just arise that just go beyond whether PPE is being worn. 


Regarding claim 2, Au further teaches 
wherein the learning unit includes: an error calculation unit configured to calculate an error between a correlation model used to estimate a current status of the worker from the state variables and a correlation feature identified from teacher data prepared in advance The error calculation unit also corresponds to the item 140. (See para 0050- Once identified, the type and/or sub-type of PPE 152 for the work area and/or device to determine if the PPE is not only the proper kind of PPE, but also the specific type of PPE for the particular work area and/or device in step 320. For example, the PPE may have been identified as being goggles in step 310. However, numerous types of goggles are known and the work area may require a specific type of laser protective goggle. One or more markings on the goggles may then be used to identify the specific type of goggle (e.g., a laser protective goggle) and a specific sub-type of goggle (e.g., a laser protective goggle for a specific type of laser). If the PPE is the proper type and/or sub-type, the image recognition process may continue to step 322 where access to the work area and/or device is granted.) Examiner interprets correlation model to be the data the system as gathered (i.e. information gathered photo taken of the worker) which is based on current environment. The correlation feature is system comparing the model to the safety standards data (i.e. teacher data). (See para 0037- Returning to FIG. 1, the safety standards 152 may comprise information related to the PPE standards for a certain area and/or piece of equipment. The PPE standards may be used as a comparison against the PPE determined to be present by the image recognition system 140 during the analysis process. Similarly, the image references 153 may comprise information related to PPE references and/or background references for use with the image analysis process. These references, which may be in form of images, their extracted features or their statistical models, may be used for developing the image recognition system and/or for comparison with the PPE 140.) This safety standards data has be to be prepared in advance to be able to have comparison done to it. 
and a model updating unit configured to update the correlation model so as to reduce the error. This corresponds to item 140 as well. Examiner interprets this to mean telling the worker to wear proper PPE which will make the next photo taken to be updated with no error. (See para 0052-Alternatively or in addition to denying access, a message may be transmitted to the output device 170 to instruct the person of the proper PPE type for use in the work area and/or with the device in step 326. In an embodiment, the message may be used to active a safety feature configured to prevent, reduce the likelihood of, or reduce the degree of, an injury to one or more people, or damage to one or more items. For example, the activation of the safety feature may discontinue power to a device, and/or interject a physical barrier or restraint between a person and a source of potential injury. Alternatively, the safety control device may be in the form of an alarm to alert one or more individuals (e.g., the person, the person's manager, a site supervisor, etc.) to the heightened risk associated with an unsafe condition. In another embodiment, the safety feature may generate and transmit a report to a production manager, a site supervisor, a safety officer, etc. for the purpose of modifying behavior so that the unsafe condition is less likely to occur in the future.) 

Regarding claim 3, Au further teaches 
further comprising a label data acquisition unit configured to acquire, as label data, worker status data indicating the status of the worker; Examiner interprets this to mean any data related to the worker. Label data is also seen as the data received from the machine in the factory. (See para 0024-The trigger device 120 is configured to initiate the image recognition process through the generation of a trigger signal. In an embodiment, the trigger device may take the form of an entry way device to a work area such as a badge reader (e.g., a wireless badge reader), keypad, door handle, etc. In this embodiment, a trigger signal may be generated by activation of the trigger device, thereby initiating the image recognition process at the entry to the work area. In another embodiment, the trigger device may take the form of an initiation device for a device (e.g., a piece of equipment in a work area). For example, the trigger device may comprise a power switch, authorization keypad, positioning handle, or the like on a device.) This shows that label data is acquired because this shows status of a worker such as turning on the machine to work/using keypad to start machine. 
wherein the learning unit is configured to calculate the state variables and the label data in a multilayer structure The triggering device information (i.e. label data) and image data (i.e. state variable data) are analyzed by item 140 which is a multilayer structure such as adaboost (See para 0027-For example, vector space classifier model and/or an adaptive learning algorithm (e.g., an adaboost algorithm) may be used to identify one or more features of a person and/or an item of PPE based on various classifiers. ) 

Regarding claim 4 and similarly claim 8, Au teaches 
A machine learning device that has learned an estimate of a status of a worker performing work on a manufacturing machine in a factory in relation to an external  state of the worker and a state of the manufacturing machine, the machine learning device comprising  The machine learning device corresponds to item 140 since this uses machine learning to determines status of the worker.  (See para 0026-The image recognition process system 140 may comprise a set of instructions that may be implemented on a computer comprising a processing and a non-transitory computer readable medium acting as a memory. A computer and its associated equipment are described in more detail herein.)( See para 0027- Various image recognition algorithms may be used in one or more portions of the image recognition process system 140 to detect one or more features of the PPE and/or a person within the images. Suitable algorithms can include, but are not limited to, the background modeling/removal method, Canny imaging, Harris corner imaging, Shen-Castan edge detection, grey level segmentation, skeletonization, etc. Any of the algorithms may be used to process image data in a manner that identifies the visual features of an item of PPE and/or a person (e.g., eyes, head, arms, hands, and/or other body parts). Using the original image, any identified features, and/or any extracted portion of the image, various classification routines can be used to determine if one or more features are present in the images. For example, vector space classifier model and/or an adaptive learning algorithm (e.g., an adaboost algorithm) may be used to identify one or more features of a person and/or an item of PPE based on 

A worker management device for managing a worker performing work on a manufacturing machine in a factory, (See para 0007-In an embodiment, a personal protective equipment compliance system comprises a memory comprising a non-transitory, computer readable media, a processor, and an image recognition processing tool. The image recognition processing tool, when executed by the processor) (See para 0026- The image recognition process system 140 may comprise a set of instructions that may be implemented on a computer comprising a processing and a non-transitory computer readable medium acting as a memory. A computer and its associated equipment are 
The worker management device comprising a machine learning device that has learned an estimate of a status of the worker in relation to an external state of the worker and a state of the manufacturing machine, The machine learning device corresponds to item 140 since this uses machine learning to determines status of the worker.  (See para 0026-The image recognition process system 140 may comprise a set of instructions that may be implemented on a computer comprising a processing and a non-transitory computer readable medium acting as a memory. A computer and its associated equipment are described in more detail herein.)( See para 0027- Various image recognition algorithms may be used in one or more portions of the image recognition process system 140 to detect one or more features of the PPE and/or a person within the images. Suitable algorithms can include, but are not limited to, the background modeling/removal method, Canny imaging, Harris corner imaging, Shen-Castan edge detection, grey level segmentation, skeletonization, etc. Any of the algorithms may be used to process image data in a manner that identifies the visual features of an item of PPE and/or a person (e.g., eyes, head, arms, hands, and/or other body parts). Using the original image, any identified features, and/or any extracted portion of the image, various classification routines can be used to determine if one or more features are present in the images. For example, vector space classifier model and/or an adaptive learning algorithm (e.g., an adaboost algorithm) may be used to identify one or more features of a person and/or an item of PPE based on various classifiers.) This shows machine learning is done to determine status of working in relation to the external state of worker (i.e. what PPE worker is wearing). This is also with respect to state of manufacturing machine because different machines have different rules for PPE (See para 
the machine learning device including: a state observation unit configures to observe as state variables representing a current state of an environment, worker external state data indicating the external state of the worker, Item 140 also corresponds to state observation unit (See para 0024- In this embodiment, a trigger signal may be generated by the activation of the trigger device at the device. This embodiment may be useful in verifying proper use of the PPE for the particular device at the time the device is activated. In another embodiment, the trigger device may take the form of the image capture device 110 and a computer vision routine for change detection and person detection. In this embodiment, a trigger signal may be generated when a person is within the field of view of the image capture device 110) (See para 0031-The PPE analysis component 144 may be configured to analyze the image and/or an extracted portion of the image to identify the proper position/placement of the PPE and/or 145 and/or a PPE identification component 146. ) This shows item 140 observes external state of worker because it is analyzing PPE the worker is wearing which relates to current state of environment. 
and manufacturing machine state data indicating the state of the manufacturing machine on the basis of image data acquired by photographing a work situation of the worker (See para 0024-by activation of the trigger device, thereby initiating the image recognition process at the entry to the work area. In another embodiment, the trigger device may take the form of an initiation device for a device (e.g., a piece of equipment in a work area). For example, the trigger device may comprise a power switch, authorization keypad, positioning handle, or the like on a device. In this embodiment, a trigger signal may be generated by the activation of the trigger device at the device. This embodiment may be useful in verifying proper use of the PPE for the particular device at the time the device is activated. In another embodiment, the trigger device may take the form of the image capture device 110 and a computer vision routine for change detection and person detection. In this embodiment, a trigger signal may be generated when a person is within the field of view of the image capture device 110.)(Para 0037-Returning to FIG. 1, the safety standards 152 may comprise information related to the PPE standards for a certain area and/or piece of equipment. The PPE standards may be used as a comparison against the PPE determined to be present by the image recognition system 140 during the analysis process. 153 may comprise information related to PPE references and/or background references for use with the image analysis process. These references, which may be in form of images, their extracted features or their statistical models, may be used for developing the image recognition system and/or for comparison with the PPE determined to be present by the image recognition system 140.) Examiner interprets this to mean item 140 observes the manufacturing machine state because it will know the machine is about to be used because the picture taken will show worker about to use it and analysis will be done on the picture with PPE analysis seen in figure 1. In another interpretation manufacturing machine state is what PPE worker is wearing when operating machine which relates to current state of environment.
and manufacturing machine state data indicating the state of the manufacturing machine on the basis of…and data acquired from the manufacturing machine , respectively;  Manufacturing machine state information is also on the basis of data acquired from the machine itself which is seen by item 140 by way of triggering device. (See para 0024-by activation of the trigger device, thereby initiating the image recognition process at the entry to the work area. In another embodiment, the trigger device may take the form of an initiation device for a device (e.g., a piece of equipment in a work area). For example, the trigger device may comprise a power switch, authorization keypad, positioning handle, or the like on a device. In this embodiment, a trigger signal may be generated by the activation of the trigger device at the device. This embodiment 
 a learning unit that has learned, through machine learning, the status of the worker based on the external state of the worker and the state of the manufacturing machine in association with the status of the worker (See para 0027- Using the original image, any identified features, and/or any extracted portion of the image, various classification routines can be used to determine if one or more features are present in the images. For example, vector space classifier model and/or an adaptive learning algorithm (e.g., an adaboost algorithm) may be used to identify one or more features of a person and/or an item of PPE based on various classifiers. The classification routines can be based on various properties of the image, any identified features, and/or any extracted portion such as one or more edges, lines, Haar-like features, appearance features, local binary pattern, Histogram Orientation Gradient (HOG), Gabor filtered features, etc. The resulting overall process may be configured to identify one or more features of the person and/or one or more items of PPE.) Learning unit corresponds to item 140 as well, this shows the systems learns the status of the worker by machine learning, this is with respect to current environment conditions (i.e. what the worker is wearing by the machine). 
and an estimation result output unit configured to output the status of the worker on the basis of the state variables observed by the state observation unit and a learning result acquired by the learning unit. Examiner interprets this mean an 
Alternatively or in addition to denying access, a message may be transmitted to the output device 170 to instruct the person of the proper PPE type for use in the work area and/or with the device in step 326. In an embodiment, the message may be used to active a safety feature configured to prevent, reduce the likelihood of, or reduce the degree of, an injury to one or more people, or damage to one or more items. For example, the activation of the safety feature may discontinue power to a device, and/or interject a physical barrier or restraint between a person and a source of potential injury. Alternatively, the safety control device may be in the form of an alarm to alert one or more individuals (e.g., the person, the person's manager, a site supervisor, etc.) to the heightened risk associated with an unsafe condition. In another embodiment, the safety feature may generate and transmit a report to a production manager, a site supervisor, a safety officer, etc. for the purpose of modifying behavior so that the unsafe condition is less likely to occur in the future.) This shows an output with respect to the image that was observed and analyzed by item 140. 

Au further teaches the learning unit is configured to, in response to a plurality of learning cycles being executed based on the state variables (See para 
Even though Au talks about machine states, external state, and workers, it doesn’t teach correlations between them, however Seo teaches 

interpret correlations between statuses of the workers, and the worker external state data and the manufacturing machine state data. 
(See table 2) ((See section 2.1- First, the scene-based approach pertains to understanding and evaluating any potential risk in a static scene by inspecting the scene in a safety context. For instance, required information for analysis 

Au and Seo are analogous art because they are from the same problem solving area of workplace safety. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Au’s invention by incorporating the method of Seo because Au would be able to receive more data regarding safety conditions in a work environment as seen above. Having this data would allow better understanding of what is happening in the field and address any hazardous conditions that just arise that just go beyond whether PPE is being worn. 

Regarding claim 11 and similarly claims 13, 15, 17, the arts above teach the limitations of claim 1, 4, 7, and 8, however Seo further teaches 

wherein the data acquired from the manufacturing machine includes data indicating an operating state of the manufacturing machine, a current state of a movable part of the manufacturing machine, or machining conditions set in the manufacturing machine and modification histories. (See 3.3- For example, the speed of equipment can be monitored to identify speed limit violations, and the 

Au and Seo are analogous art because they are from the same problem solving area of workplace safety. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Au’s invention by incorporating the method of Seo because Au would be able to receive more data regarding safety conditions in a work environment such as speed of equipment. Having this data would allow better understanding of what is happening in the field and address any hazardous conditions that just arise that just go beyond whether PPE is being worn. 

Regarding claim 12 and similarly claims 14, 16, 18, the arts above teach the limitations of claim 1, 4, 7, and 8, however Seo further teaches 


wherein the data acquired from the manufacturing machine includes data indicating physical quantities of an operation performed by the manufacturing machine, an alarm history, product inspection data, or an observation time. (See table 2- Measurement of idle time of hydraulic excavators through action recognition) This shows observation time with respect to idle time for a machine. 

Au and Seo are analogous art because they are from the same problem solving area of workplace safety. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Au’s invention by incorporating the method of Seo because Au would be able to receive more data regarding safety conditions in a work environment such as machine idle time. Having this data would allow better understanding of what is happening in the field and address any hazardous conditions that just arise that just go beyond whether PPE is being worn. 


Claim 5, 6, 9, and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Au in view of Seo in further view of Sharma et al. (US7957565B1) herein Sharma. 

Regarding claim 5 and similarly claim 9,  Au teaches 
further comprising a label data acquisition unit configured to aquire, as label data, worker status data indicating the status of the worker;  Examiner interprets this to mean any data related to the worker. Label data is also seen as the data received from the machine in the factory. (See para 0024-The trigger device 120 is configured to initiate the image recognition process through the generation of a trigger signal. In an embodiment, the trigger device may take the form of an entry way device to a work area such as a badge reader (e.g., a wireless badge reader), keypad, door handle, etc. In this embodiment, a trigger signal may be generated by activation of the trigger device, thereby initiating the 
a first learning unit configured to learn the worker external state data and the manufacturing machine state data in association with the worker status data by supervised learning using the state variables and the label data; This is done by the item 140 which is the first learning unit and it learns external data and machine state data by supervised learning since classification/adaboost is supervised learning. This is done with current environment data which are state variables and label data such as worker being their beginning to work on the machine (See para 0027- Various image recognition algorithms may be used in one or more portions of the image recognition process system 140 to detect one or more features of the PPE and/or a person within the images. Suitable algorithms can include, but are not limited to, the background modeling/removal method, Canny imaging, Harris corner imaging, Shen-Castan edge detection, grey level segmentation, skeletonization, etc. Any of the algorithms may be used to process image data in a manner that identifies the visual features of an item of PPE and/or a person (e.g., eyes, head, arms, hands, and/or other body parts). Using the original image, any identified features, and/or any extracted portion of the image, various classification routines can be used to determine if one or more 
Au teaches learns the worker external state data and the manufacturing machine state data in association with the worker status data as seen above, but doesn’t teach the function of second learning unit that learns by unsupervised learning. Sharma teaches unsupervised learning.  
and a second learning unit configured to learn the status of the worker by unsupervised learning using the state variables. (See col. 14-15  As mentioned previously, the employee recognition criteria can also be constructed based on other types of exemplary methods for behavior analysis, which comprise a learning algorithm of the input training population, such as an unsupervised clustering approach based on similarity measure of the behavioral features, or exemplar-based behavior recognition algorithm. In the exemplary method by unsupervised learning, clusters of trajectories based on temporal behaviors can be derived and used for classification. First, the trajectories of the tracking for a plurality of persons are accumulated over a period of time. Given a track, 100. A Pentium 4 2.8 GHz PC having 1 GB memory can serve as a means for control and processing, where a generic USB interface included in the PC's motherboard can serve as a means for video interface. A generic IDE hard disk drive can serve as the internal means for storing data or the external means for storing data.) This shows a machine learning unit that learns by unsupervised learning. 

Au and Sharma are analogous art because they are from the same problem solving area of tracking employees with respect to behaviors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Au’s invention by incorporating the method of Sharma because Au can also incorporate unsupervised learning because the system would be able to derive classifications based on past employee actions and not just on stored data. Au would also be able not only take pictures of workers but also analyze paths they take in the work area. This gives Au a better overall picture of employee behaviors and not just when the employee is about to start a machine to use in the factory.  


Regarding claim 6 and similarly claim 10, Au teaches 
a first learning unit that has learned, through supervised learning, the external state of the worker and the state of the manufacturing machine in association with the status of the worker; This is done by the item 140 which is the first learning unit and it learns external data and machine state data by supervised learning since classification/adaboost is supervised learning. This is done with current environment data which are state variables and label data such as worker being their beginning to work on the machine (See para 0027- Various image recognition algorithms may be used in one or more portions of the image recognition process system 140 to detect one or more features of the PPE and/or a person within the images. Suitable algorithms can include, but are not limited to, the background modeling/removal method, Canny imaging, Harris corner imaging, Shen-Castan edge detection, grey level segmentation, skeletonization, etc. Any of the algorithms may be used to process image data in a manner that identifies the visual features of an item of PPE and/or a person (e.g., eyes, head, arms, hands, and/or other body parts). Using the original image, any identified features, and/or any extracted portion of the image, various classification routines can be used to determine if one or more features are present in the images. For example, vector space classifier model and/or an adaptive learning algorithm (e.g., an adaboost algorithm) may be used to identify one or more features of a person and/or an item of PPE based on various classifiers. The classification routines can be based on various properties of the image, any identified features, 
Au teaches learns the worker external state data and the manufacturing machine state data in association with the worker status data as seen above, but doesn’t teach the function of second learning unit that learns by unsupervised learning. Sharma teaches unsupervised learning.  
 and a second learning unit that has learned, through unsupervised learning, the status of the worker based on the external state of the worker and the state of the manufacturing machine; . (See col. 14-15  As mentioned previously, the employee recognition criteria can also be constructed based on other types of exemplary methods for behavior analysis, which comprise a learning algorithm of the input training population, such as an unsupervised clustering approach based on similarity measure of the behavioral features, or exemplar-based behavior recognition algorithm. In the exemplary method by unsupervised learning, clusters of trajectories based on temporal behaviors can be derived and used for classification. First, the trajectories of the tracking for a plurality of persons are accumulated over a period of time. Given a track, temporal and spatial features pertaining to the behavioral aspect (such as duration of dwell time, start, end, number of stops, location of stops, average length of stops, velocity change, repetition of location, displacement of stops, 100. A Pentium 4 2.8 GHz PC having 1 GB memory can serve as a means for control and processing, where a generic USB interface included in the PC's motherboard can serve as a means for video interface. A generic IDE hard disk drive can serve as the internal means for storing data or the external means for storing data.) This shows a machine learning unit that learns by unsupervised learning. 
Au and Sharma are analogous art because they are from the same problem solving area of tracking employees with respect to behaviors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Au’s invention by incorporating the method of Sharma because Au can also incorporate unsupervised learning because the system would be able to derive classifications based on past employee actions and not just on stored data. Au would also be able not only take pictures of workers but also analyze paths they take in the work area. This gives Au a better overall picture of employee behaviors and not just when the employee is about to start a machine to use in the factory.  

Au further teaches and the estimation result output unit is configured to output the status of the worker on the basis of the state variables observed by the state observation unit, a learning result acquired by the first learning unit Examiner interprets this mean an output is seen based on the analysis. Output unit 
Alternatively or in addition to denying access, a message may be transmitted to the output device 170 to instruct the person of the proper PPE type for use in the work area and/or with the device in step 326. In an embodiment, the message may be used to active a safety feature configured to prevent, reduce the likelihood of, or reduce the degree of, an injury to one or more people, or damage to one or more items. For example, the activation of the safety feature may discontinue power to a device, and/or interject a physical barrier or restraint between a person and a source of potential injury. Alternatively, the safety control device may be in the form of an alarm to alert one or more individuals (e.g., the person, the person's manager, a site supervisor, etc.) to the heightened risk associated with an unsafe condition. In another embodiment, the safety feature may generate and transmit a report to a production manager, a site supervisor, a safety officer, etc. for the purpose of modifying behavior so that the unsafe condition is less likely to occur in the future.) This shows an output with respect to the image that was observed and analyzed by item 140 and a result learned by the first unit. 
However Au doesn’t teach output worker status based on unsupervised learning (i.e. second learning unit).

 Sharma teaches and the estimation result output unit is configured to output the status of the worker on the basis of the state variables observed by the state observation unit, a learning result acquired by the second learning unit. (See figure 8) Figure 8 also shows an output unit because this unit collects data after employee recognition is done (The present invention recognizes 240 the employees among the plurality of persons by applying employee recognition criteria to the output of the video-based behavior analysis and collects 650 the employee recognition data during the predefined window of time.) This output is based on the second unit that uses unsupervised learning which is used in employee recognition (See col. 14- As mentioned previously, the employee recognition criteria can also be constructed based on other types of exemplary methods for behavior analysis, which comprise a learning algorithm of the input training population, such as an unsupervised clustering approach based on similarity measure of the behavioral features, or exemplar-based behavior recognition algorithm.)

Au and Sharma are analogous art because they are from the same problem solving area of tracking employees with respect to behaviors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Au’s invention by incorporating the method of Sharma because Au can also incorporate unsupervised learning because the system would be able to derive classifications based on past employee actions and not just on stored data. Au would also be able not only take pictures of workers but also analyze paths .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUSTAFA IQBAL/Examiner, Art Unit 3683  
                                                                                                                                                                                                      /ALAN S MILLER/Primary Examiner, Art Unit 3683